Exhibit 10.5







INDEMNIFICATION AGREEMENT
This Indemnification Agreement (“Agreement”) is made effective as of __________,
20__ by and between ONEOK, Inc., an Oklahoma corporation (the “Corporation”),
and _________________ (“Indemnitee”).


RECITALS


WHEREAS, the Corporation desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve the Corporation; and


WHEREAS, in order to induce Indemnitee to continue to provide services to the
Corporation, the Corporation wishes to provide for the indemnification of, and
advancement of expenses to, Indemnitee to the maximum extent permitted by law;
and
WHEREAS, the Corporation’s Bylaws (as amended, the “Bylaws”) require
indemnification of the directors, officers, employees and agents of the
Corporation and Indemnitee may also be entitled to indemnification pursuant to
the Oklahoma General Corporation Act (as amended, the “OGCA”); and
WHEREAS, the Bylaws and the OGCA expressly provide that the indemnification
provisions set forth therein are not exclusive, and thereby contemplate that
contracts may be entered into between the Corporation and members of its board
of directors, officers and other persons with respect to indemnification; and
WHEREAS, the Corporation and Indemnitee recognize the continued difficulty in
obtaining liability insurance for the Corporation’s directors, officers,
employees and agents, the significant and continual increases in the cost of
such insurance and the general trend of insurance companies to reduce the scope
of coverage of such insurance; and
WHEREAS, the Corporation and Indemnitee further recognize the substantial
increase in corporate litigation in general, subjecting directors, officers,
employees and agents to expensive litigation risks at the same time as the
availability and scope of coverage of liability insurance provide increasing
challenges for the Corporation; and
WHEREAS, the Board of Directors of the Corporation (the “Board”) has determined
that the increased difficulty in attracting and retaining highly qualified
persons such as Indemnitee is detrimental to the best interests of the
Corporation’s shareholders and that the Corporation should act to assure
Indemnitee that there will be increased certainty of such protection in the
future; and
WHEREAS, it is reasonable, prudent and necessary for the Corporation to
contractually obligate itself to indemnify, and to advance expenses on behalf
of, Indemnitee to the fullest extent permitted by applicable law, regardless of
any amendment or revocation of the Bylaws, so that Indemnitee will serve or
continue to serve the Corporation free from undue concern that Indemnitee will
not be so indemnified; and



--------------------------------------------------------------------------------



WHEREAS, this Agreement is a supplement to and in furtherance of the
indemnification provided in the Bylaws and any resolutions adopted pursuant
thereto and the OGCA, and shall not be deemed a substitute therefor, nor to
diminish or abrogate any rights of Indemnitee thereunder.
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Corporation and Indemnitee do hereby covenant and agree as follows.


Section 1. Definitions


As used in this Agreement:


(a)    “Corporate Status” shall mean the status of a person as a current or
former director, officer, employee or agent of the Corporation or a director,
officer, employee, agent, trustee, consultant or fiduciary of any other
Enterprise which such person is or was serving at the request of the
Corporation.


(b)    “Enforcement Expenses” shall mean all reasonable attorneys’ fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees and all other disbursements or expenses of the
types customarily incurred in connection with an action to enforce
indemnification or advancement rights, or an appeal from such action, including,
without limitation, the premium, security for and other costs relating to any
cost bond, supersedeas bond or other appeal bond or its equivalent.


(c)    “Enterprise” shall mean any corporation (other than the Corporation),
limited liability company, partnership, joint venture, trust, employee benefit
plan or other legal entity of which Indemnitee is or was serving at the request
of the Corporation as a director, officer, employee, agent, trustee, consultant
or fiduciary.


(d)    “Expenses” shall mean all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, any federal, state, local or foreign taxes imposed on
Indemnitee as a result of the actual or deemed receipt of any payments under
this Agreement, ERISA and other excise taxes and penalties, and all other
disbursements or expenses of the types customarily incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating, being
or preparing to be a witness in, or otherwise participating in, a Proceeding or
an appeal resulting from a Proceeding, including, without limitation, the
premium, security for and other costs relating to any cost bond, supersedeas
bond or other appeal bond or its equivalent. Expenses shall also include
Expenses incurred by Indemnitee in connection with the interpretation,
enforcement or defense of Indemnitee’s rights under this Agreement, by
litigation or otherwise. The parties agree that for the purposes of any
advancement of Expenses for which Indemnitee has made written demand to the
Corporation in accordance with this Agreement, all Expenses included in such
demand that are certified by affidavit of Indemnitee’s counsel as being
reasonable shall be presumed conclusively to be reasonable. Expenses, however,
shall not include amounts paid in settlement by Indemnitee or the amount of
judgments or fines against Indemnitee.



-2-

--------------------------------------------------------------------------------



(e)    “Independent Counsel” shall mean a law firm, or a partner (or, if
applicable, member) of such a law firm, that is experienced in matters of
Oklahoma corporation law and neither presently is, nor in the past two years has
been, retained to represent: (i) the Corporation, any Enterprise or Indemnitee
in any matter material to any such party (other than with respect to matters
concerning the Indemnitee under this Agreement, or of other indemnitees under
similar indemnification agreements), or (ii) any other party to the Proceeding
giving rise to a claim for indemnification hereunder. Notwithstanding the
foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Corporation or Indemnitee
in an action to determine Indemnitee’s rights under this Agreement. The
Corporation agrees to pay the reasonable fees and expenses of the Independent
Counsel and to fully indemnify such counsel against any and all expenses,
claims, liabilities and damages arising out of or relating to this Agreement or
its engagement pursuant hereto.


(f)     “Proceeding” shall mean any threatened, pending or completed action,
suit, arbitration, mediation, alternative dispute resolution mechanism or
proceeding, whether brought in the right of the Corporation or otherwise, or
whether civil, criminal, administrative, legislative, or investigative, in which
Indemnitee was, is or may be involved as a party or otherwise, by reason of the
fact that Indemnitee is or was a director, officer, employee or agent of the
Corporation, or is or was serving at the request of the Corporation as a
director, officer, employee, agent, trustee, consultant or fiduciary of any
Enterprise or by reason of any action taken by him or of any action taken on his
part while acting as director, officer, employee or agent of the Corporation, or
while serving at the request of the Corporation as a director, officer,
employee, agent, trustee, consultant or fiduciary of any Enterprise, in each
case whether or not serving in such capacity at the time any liability or
expense is incurred for which indemnification, reimbursement, or advancement of
expenses can be provided under this Agreement. If the Indemnitee believes in
good faith that a given situation may lead to or culminate in the institution of
a Proceeding, such situation shall be considered a Proceeding under this
paragraph. The term “Proceeding” shall not include any action, suit or
arbitration, or part thereof, initiated by Indemnitee to enforce Indemnitee’s
rights under this Agreement as provided for in Section 13(e) of this Agreement.


Section 2.    Proceedings Other Than by or in the Right of the Corporation. The
Corporation shall indemnify Indemnitee in accordance with the provisions of this
Section 2 if Indemnitee was or is or is threatened to be made, a party to any
Proceeding (other than a Proceeding by or in the right of the Corporation, which
is covered by Section 3 of this Agreement) by reason of the fact that Indemnitee
is or was a director, officer, employee or agent of the Corporation or is or was
serving at the request of the Corporation as a director, officer, employee,
agent, trustee, consultant or fiduciary of any Enterprise, against Expenses,
judgments, fines, penalties and amounts paid in settlement (including all
interest, assessments and other charges paid or payable in connection with or in
respect of such Expenses, judgments, fines, penalties and amounts paid in
settlement) actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with the defense or settlement of such Proceeding, or any
claim, issue or matter related thereto, if Indemnitee acted in good faith and in
a manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Corporation,

-3-

--------------------------------------------------------------------------------



and, with respect to any criminal action or proceeding, had no reasonable cause
to believe Indemnitee’s conduct was unlawful. The termination of any action,
suit, investigation or proceeding by judgment, order, settlement, conviction, or
upon a plea of nolo contendere or its equivalent, shall not, of itself, create a
presumption that Indemnitee did not act in good faith and in a manner which
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Corporation, and, with respect to any criminal action or proceeding, that
the Indemnitee had reasonable cause to believe that the Indemnitee’s conduct was
unlawful. Indemnitee shall not enter into any settlement in connection with a
Proceeding without ten (10) days’ prior written notice to the Corporation. The
parties hereto intend that this Agreement shall provide, to the fullest extent
permitted by law, for indemnification in excess of that expressly permitted by
statute, including, without limitation, any indemnification provided by the
Bylaws or applicable law.


Section 3.    Proceedings by or in the Right of the Corporation. The Corporation
shall indemnify Indemnitee in accordance with the provisions of this Section 3
if Indemnitee was or is a party to or is threatened to be made a party to any
Proceeding by or in the right of the Corporation to procure a judgment in its
favor by reason of the fact that Indemnitee is or was a director, officer,
employee or agent of the Corporation, or is or was serving at the request of the
Corporation as a director, officer, employee, agent, trustee, consultant or
fiduciary of any Enterprise against Expenses, judgments, fines, penalties and
amounts paid in settlement (including all interest, assessments and other
charges paid or payable in connection with or in respect of such Expenses,
judgments, fines, penalties and amounts paid in settlement) actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
the defense or settlement of such Proceeding, or any claim, issue or matter
therein, if Indemnitee acted in good faith and in a manner Indemnitee reasonably
believed to be in or not opposed to the best interests of the Corporation except
that no indemnification for Expenses shall be made under this Section 3 in
respect of any claim, issue or matter as to which Indemnitee shall have been
adjudged to be liable to the Corporation unless and only to the extent that any
Federal court of the United States of America located in the State of Oklahoma,
or, if such court lacks subject matter jurisdiction, an Oklahoma district court
(collectively, the “Oklahoma Court”) or the court in which the Proceeding was
brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, Indemnitee is fairly
and reasonably entitled to indemnity for such Expenses which the Oklahoma Court
or such other court shall deem proper.


Section 4.    Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provisions of this Agreement and except as
provided in Section 8, to the extent that Indemnitee has been successful on the
merits or otherwise in defense of any Proceeding, or in defense of any claim,
issue or matter therein, Indemnitee shall be indemnified against Expenses
actually and reasonably incurred by Indemnitee in connection therewith. If
Indemnitee is not wholly successful in such Proceeding but is successful, on the
merits or otherwise, as to one or more but less than all claims, issues or
matters in such Proceeding, the Corporation shall indemnify Indemnitee against
all Expenses actually and reasonably incurred by him or on his behalf in
connection with each successfully resolved claim, issue or matter. For purposes
of this Section and without limitation, the termination of any claim, issue or
matter in such a Proceeding by dismissal, with or without prejudice, shall be

-4-

--------------------------------------------------------------------------------



deemed to be a successful result as to such claim, issue or matter. Nothing in
this Section 4 is intended to limit Indemnitee’s rights provided for in Sections
2 and 3.


Section 5.    Indemnification For Expenses of a Witness. Notwithstanding any
other provision of this Agreement, to the extent that Indemnitee is, by reason
of his Corporate Status, a witness or otherwise asked to participate in any
Proceeding to which Indemnitee is not a party and is not threatened to be made a
party, he shall be indemnified against all Expenses actually and reasonably
incurred by him or on his behalf in connection therewith. Nothing in this
Section 5 is intended to limit Indemnitee’s rights provided for in Sections 2, 3
and 4.


Section 6.    Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Corporation for some or a
portion of Expenses, but not, however, for the total amount thereof, the
Corporation shall nevertheless indemnify Indemnitee for the portion thereof to
which Indemnitee is entitled.
Section 7.    Additional Indemnification.
(a)     Except as provided in Section 8, and notwithstanding any limitation in
Sections 2, 3, or 4, the Corporation shall indemnify Indemnitee to the fullest
extent permitted by law if Indemnitee is a party to or is threatened to be made
a party to any Proceeding (including a Proceeding by or in the right of the
Corporation to procure a judgment in its favor) against all Expenses, penalties,
judgments, fines, and amounts paid in settlement (including all interest,
assessments and other charges paid or payable in connection with or in respect
of such Expenses, judgments, fines, penalties and amounts paid in settlement)
actually and reasonably incurred by Indemnitee in connection with the
Proceeding.
(b)    For purposes of Section 7(a), the meaning of the phrase “to the fullest
extent permitted by law” shall include, but not be limited to:


i.    to the fullest extent permitted by the provisions of the OGCA that
authorizes or contemplates additional indemnification by agreement, or the
corresponding provisions of any amendment to or replacement of the OGCA or such
provision thereof; and


ii.    to the fullest extent authorized or permitted by any amendments to or
replacements of the OGCA adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its directors, officers,
employees and agents.
Section 8.    Exclusions. Notwithstanding any provision in this Agreement to the
contrary, the Corporation shall not be obligated under this Agreement:
(a)    to make any indemnity for amounts otherwise indemnifiable hereunder (or
for which advancement is provided hereunder) if and to the extent that
Indemnitee has otherwise actually received such amounts under any insurance
policy, contract, agreement or otherwise;
(b)    to make any indemnity for an accounting of profits made from the purchase
and sale (or sale and purchase) by Indemnitee of securities of the Corporation
within the meaning of Section 16(b) of the Securities Exchange Act of 1934, as
amended, or similar provisions of state statutory law or common law; or

-5-

--------------------------------------------------------------------------------



(c)    to make any indemnity or advancement that is prohibited by applicable
law; or
(d) for claims initiated or brought by Indemnitee against the Corporation or its
directors, officers, employees or other indemnitees, except:
i.with respect to actions or proceedings brought to establish or enforce a right
to receive Expenses or indemnification under this Agreement or any other
agreement or insurance policy or under the Bylaws now or hereafter in effect
relating to indemnification;
ii.if the Board approves, at any time, the initiation or bringing of such claim;
iii.such payment arises in connection with any mandatory counterclaim or
cross-claim or affirmative defense brought or raised by Indemnitee in any
Proceeding (or any part of any Proceeding); or
iv.as otherwise required under applicable law.
Section 9.    Advance of Expenses. Notwithstanding any provision of this
Agreement to the contrary, the Corporation shall advance, to the extent not
prohibited by law, all Expenses incurred by or on behalf of Indemnitee (or which
Indemnitee determines are reasonably likely to be paid or incurred by Indemnitee
within three (3) months) in connection with any Proceeding, and such advancement
shall be made within twenty (20) days after the receipt by the Corporation of a
statement or statements requesting such advances (which shall include invoices
received by Indemnitee in connection with such Expenses, if applicable, but, in
the case of invoices in connection with legal services, any references to legal
work performed or to expenditures made that would cause Indemnitee to waive any
privilege accorded by applicable law shall not be included with the invoice)
from time to time, whether prior to or after final disposition of any
Proceeding. Advances shall be unsecured and interest free. Advances shall be
made without regard to Indemnitee’s ability to repay the expenses and without
regard to Indemnitee’s ultimate entitlement to indemnification under the other
provisions of this Agreement. The Indemnitee shall qualify for advances upon the
execution and delivery to the Corporation of this Agreement, which shall
constitute an undertaking providing that the Indemnitee undertakes to the
fullest extent required by law to repay the amounts advanced (without interest)
if and to the extent that it is ultimately determined by a court of competent
jurisdiction in a final judgment, not subject to appeal, that Indemnitee is not
entitled to be indemnified by the Corporation. No other form of undertaking
shall be required other than the execution of this Agreement. The right to
advances under this paragraph shall in all events continue until final
disposition of any Proceeding. Nothing in this Section 9 shall limit
Indemnitee’s right to advancement pursuant to Section 13(e) of this Agreement.
The parties agree that for the purposes of any advancement of Expenses for which
Indemnitee has made written demand to the Corporation in accordance with this
Agreement, all Expenses included in such demand that are certified by affidavit
of Indemnitee’s counsel as being reasonable shall be presumed conclusively to be
reasonable.


Section 10.    Procedure for Notification and Defense of Claim.
(a)    To obtain indemnification under this Agreement, Indemnitee shall submit
to the Corporation a written request therefor, and, if Indemnitee so chooses
pursuant to Section

-6-

--------------------------------------------------------------------------------



11 of this Agreement, such written request shall also include a request for
Indemnitee to have the right to indemnification determined by Independent
Counsel. The omission by Indemnitee to notify the Corporation hereunder will not
relieve the Corporation from any liability which it may have to Indemnitee
hereunder, under the Bylaws, any resolution of the Board providing for
indemnification or otherwise, and any delay in so notifying the Corporation
shall not constitute a waiver by Indemnitee of any rights under this Agreement.
The Secretary of the Corporation shall, promptly upon receipt of such a request
for indemnification, advise the Board in writing that Indemnitee has requested
indemnification.


(b)    The Corporation will be entitled to participate in any Proceeding at its
own expense.


Section 11.    Procedure Upon Application for Indemnification.


(a)    Upon written request by Indemnitee for indemnification pursuant to
Section 10(a), if so requested by Indemnitee pursuant to Section 10(a), a
determination with respect to Indemnitee’s entitlement to indemnification shall
be made by Independent Counsel and such Independent Counsel shall be selected as
set forth in Section 11(b). If Indemnitee does not request a determination by
Independent Counsel in a written request for indemnification pursuant to Section
10(a), a determination, if such determination is required, with respect to
Indemnitee’s entitlement thereto shall be made in the specific case, which shall
be at the election of the Board: (1) by a majority vote of the disinterested
directors, even though less than a quorum, (2) by a committee of disinterested
directors designated by a majority vote of the disinterested directors, even
though less than a quorum, (3) if there are no disinterested directors, or if
the Board so directs, by Independent Counsel in a written opinion to the Board,
a copy of which shall be delivered to the Indemnitee, or (4) by the stockholders
of the Corporation holding a majority of the outstanding voting stock of the
Corporation. For purposes hereof, disinterested directors are those members of
the Board who are not parties to the Proceeding in respect of which
indemnification is sought by Indemnitee. In the case that such determination is
made by Independent Counsel, a copy of Independent Counsel’s written opinion
shall be delivered to Indemnitee and, if it is so determined that Indemnitee is
entitled to indemnification, payment to Indemnitee shall be made within ten (10)
days after such determination. Indemnitee shall cooperate with the Independent
Counsel, or the Corporation, as applicable, making such determination with
respect to Indemnitee’s entitlement to indemnification, including providing to
such counsel or the Corporation upon reasonable advance request any reasonable
documentation or information which is not privileged or otherwise protected from
disclosure and which is reasonably available to Indemnitee and reasonably
necessary to such determination. Any costs or expenses (including attorneys’
fees and disbursements) incurred by Indemnitee in so cooperating with the
Independent Counsel or the Corporation shall be borne by the Corporation
(irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Corporation hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.
(b)    In the event that Indemnitee exercises his right to have his entitlement
to indemnification determined by Independent Counsel pursuant to Section 10(a),
the Independent Counsel shall be selected by Indemnitee, and Indemnitee shall
give written notice to the Corporation advising it of the identity of the
Independent Counsel so selected. The Corporation may, within ten (10) days after
such written notice of Indemnitee’s selection shall have been

-7-

--------------------------------------------------------------------------------



given, deliver to the Indemnitee a written objection (an “Objection Notice”) to
such selection; provided, however, that such objection may be asserted only on
the ground that the Independent Counsel so selected does not meet the
requirements of “Independent Counsel” as defined in Section 1 of this Agreement,
and the objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person or firm so selected
shall act as Independent Counsel. If such written objection is so made and
substantiated, the Independent Counsel so selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court has determined
that such objection is without merit. If the Independent Counsel selected by the
Indemnitee cannot serve as Independent Counsel for any reason, the Indemnitee
shall have the right, by written notice to the Corporation, to select another
person or firm to act as Independent Counsel. The Corporation shall have the
right, within ten (10) days after such written notice, to deliver to Indemnitee
an Objection Notice, and absent a proper and timely objection, the person or
firm so selected by the Indemnitee shall act as Independent Counsel. If, within
twenty (20) days after submission by Indemnitee of a written notice to the
Corporation from the Indemnitee identifying the Independent Counsel selected by
the Indemnitee, all objections by the Corporation to the Independent Counsel so
selected by the Indemnitee have not been withdrawn, the Indemnitee may petition
a court of competent jurisdiction for resolution of any objection which shall
have been made by the Corporation to the selection of Independent Counsel and/or
for the appointment as Independent Counsel of a person selected by the court or
by such other person as the court shall designate. The person with respect to
whom all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 11(a) hereof. Upon the due commencement of any
judicial proceeding or arbitration pursuant to Section 13(a) of this Agreement,
Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).


Section 12.    Presumptions and Effect of Certain Proceedings.


(a)    In making a determination with respect to entitlement to indemnification
hereunder, it shall be presumed that Indemnitee is entitled to indemnification
under this Agreement if Indemnitee has submitted a request for indemnification
in accordance with Section 10(a) of this Agreement, and the Corporation shall
have the burden of proof to overcome that presumption in connection with the
making of any determination contrary to that presumption. Neither (i) the
failure of the Corporation or of Independent Counsel to have made a
determination prior to the commencement of any action pursuant to this Agreement
that indemnification is proper in the circumstances because Indemnitee has met
the applicable standard of conduct, nor (ii) an actual determination by the
Corporation or by Independent Counsel that Indemnitee has not met such
applicable standard of conduct, shall be a defense to the action or create a
presumption that Indemnitee has not met the applicable standard of conduct.
(b)    The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of guilty,
nolo contendere or its equivalent, shall not (except as otherwise expressly
provided in this Agreement) of itself adversely affect the right of Indemnitee
to indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he reasonably believed to be in or not

-8-

--------------------------------------------------------------------------------



opposed to the best interests of the Corporation or, with respect to any
criminal Proceeding, that Indemnitee had reasonable cause to believe that his
conduct was unlawful.
(c)    For purposes of any determination of good faith, Indemnitee shall be
deemed to have acted in good faith if Indemnitee’s action is based on the
records or books of account of the Corporation or Enterprise, including
financial statements, or on information supplied to Indemnitee by the officers
of the Corporation or Enterprise in the course of their duties, or on the advice
of legal counsel for the Corporation or Enterprise or the Board or counsel
selected by any committee of the Board or on information or records given or
reports made to the Corporation or Enterprise by an independent certified public
accountant or by an appraiser, investment banker or other expert selected with
reasonable care by the Corporation or Enterprise or by the Board or any
committee of the Board. The provisions of this Section 12(c) shall not be deemed
to be exclusive or to limit in any way the other circumstances in which the
Indemnitee may be deemed to have met the applicable standard of conduct set
forth in this Agreement.
(d)    The knowledge and/or actions, or failure to act, of any director,
consultant, officer, agent or employee of the Corporation or any Enterprise
shall not be imputed to Indemnitee for purposes of determining the right to
indemnification under this Agreement.
Section 13.    Remedies of Indemnitee.
(a)    Subject to Section 13(f), in the event that (i) a determination is made
pursuant to Section 11 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 9 of this Agreement, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 11(a) of
this Agreement within sixty (60) days after receipt by the Corporation of the
request for indemnification that does not include a request for Independent
Counsel, (iv) payment of indemnification is not made pursuant to Section 4, 5 or
6 or the last sentence of Section 11(a) of this Agreement within ten (10) days
after receipt by the Corporation of a written request therefor, (v) payment of
indemnification pursuant to Section 2, 3 or 7 of this Agreement is not made
within ten (10) days after a determination has been made that Indemnitee is
entitled to indemnification, or (vi) in the event that the Corporation or any
other person takes or threatens to take any action to declare this Agreement
void or unenforceable, or institutes any litigation or other action or
Proceeding designed to deny, or to recover from, the Indemnitee the benefits
provided or intended to be provided to the Indemnitee hereunder, Indemnitee
shall be entitled to an adjudication by a court of his entitlement to such
indemnification and/or advancement. Alternatively, Indemnitee, at his option,
may seek an award in arbitration to be conducted by a single arbitrator pursuant
to the Commercial Arbitration Rules of the American Arbitration Association.
Indemnitee shall commence such proceeding seeking an adjudication or an award in
arbitration within 180 days following the date on which Indemnitee first has the
right to commence such proceeding pursuant to this Section 13(a); provided,
however, that the foregoing time limitation shall not apply in respect of a
proceeding brought by Indemnitee to enforce his rights under Section 4 of this
Agreement. The Corporation shall not oppose Indemnitee’s right to seek any such
adjudication or award in arbitration.


(b)    In the event that a determination shall have been made pursuant to
Section 11(a) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 13 shall be conducted in all

-9-

--------------------------------------------------------------------------------



respects as a de novo trial, or arbitration, on the merits and Indemnitee shall
not be prejudiced by reason of that adverse determination. In any judicial
proceeding or arbitration commenced pursuant to this Section 13, the Corporation
shall have the burden of proving Indemnitee is not entitled to indemnification
or advancement, as the case may be.


(c)     If a determination shall have been made pursuant to Section 11(a) of
this Agreement that Indemnitee is entitled to indemnification, the Corporation
shall be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section 13, absent a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification.


(d)    The Corporation shall be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 13 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Corporation is bound by all the provisions of this Agreement. It is the
intent of the Corporation that, to the fullest extent permitted by law, the
Indemnitee not be required to incur legal fees or other expenses associated with
the interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement by litigation or otherwise because the cost and expense thereof would
substantially detract from the benefits intended to be extended to the
Indemnitee hereunder.


(e)    To the fullest extent permitted by law, the Corporation shall indemnify
Indemnitee against any and all Enforcement Expenses and, if requested by
Indemnitee, shall (within ten (10) days after receipt by the Corporation of a
written request therefor) advance, to the extent not prohibited by law, such
Enforcement Expenses to Indemnitee, which are incurred by Indemnitee in
connection with any action brought by Indemnitee for indemnification or
advancement from the Corporation under this Agreement or under any directors’
and officers’ liability insurance policies maintained by the Corporation,
regardless of whether Indemnitee ultimately is determined to be entitled to such
indemnification, advancement or insurance recovery, as the case may be, in the
suit for which indemnification or advancement is being sought. The parties agree
that for the purposes of any advancement of Enforcement Expenses for which
Indemnitee has made written demand to the Corporation in accordance with this
Agreement, all Enforcement Expenses included in such demand that are certified
by affidavit of Indemnitee’s counsel as being reasonable shall be presumed
conclusively to be reasonable.
(f)    Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement of Indemnitee to indemnification under this
Agreement shall be required to be made prior to the final disposition of the
Proceeding, including any appeal therein.


Section 14.    Non-exclusivity; Survival of Rights; Insurance; Subrogation.


(a)    The rights of indemnification and to receive advancement as provided by
this Agreement shall not be deemed exclusive of any other rights to which
Indemnitee may at any time be entitled under applicable law, the Bylaws, any
agreement, a vote of stockholders or a resolution of directors, or otherwise. No
amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of Indemnitee under this Agreement in

-10-

--------------------------------------------------------------------------------



respect of any action taken or omitted by Indemnitee in his Corporate Status
prior to such amendment, alteration or repeal. To the extent that a change in
Oklahoma law, whether by statute or judicial decision, permits greater
indemnification or advancement than would be afforded currently under the
Bylaws, this Agreement or Oklahoma law, it is the intent of the parties hereto
that Indemnitee shall enjoy by this Agreement the greater benefits so afforded
by such change. No right or remedy herein conferred is intended to be exclusive
of any other right or remedy, and every other right and remedy shall be
cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.
(b)    To the extent that the Corporation maintains an insurance policy or
policies providing liability insurance for directors, officers, employees,
agents, trustees, consultants or fiduciaries of the Corporation or of any other
Enterprise, Indemnitee shall be covered by such policy or policies in accordance
with its or their terms to the maximum extent of the coverage available for any
such director, officer, employee, agent, trustee, consultant or fiduciary under
such policy or policies. If, at the time of the receipt of a notice of a claim
pursuant to the terms hereof, the Corporation has director and officer liability
insurance in effect, the Corporation shall give prompt notice of such claim or
of the commencement of a proceeding, as the case may be, to the insurers in
accordance with the procedures set forth in the respective policies. The
Corporation shall thereafter take all necessary or desirable action to cause
such insurers to pay, on behalf of the Indemnitee, all amounts payable as a
result of such proceeding in accordance with the terms of such policies.


(d)    In the event of any payment under this Agreement, the Corporation shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Corporation to bring suit to enforce such rights.
(e)    The Corporation’s obligation to provide indemnification or advancement
hereunder to Indemnitee who is or was serving at the request of the Corporation
as a director, officer, employee, agent, trustee, consultant or fiduciary of any
other Enterprise shall be reduced by any amount Indemnitee has actually received
as indemnification or advancement from such other Enterprise.
Section 15.     Duration of Agreement. This Agreement shall continue until and
terminate upon the later of: (a) ten (10) years after the date that Indemnitee
shall have ceased to serve as a director, officer, employee or agent of the
Corporation or, at the request of the Corporation, a director, officer,
employee, agent, trustee, consultant or fiduciary of any Enterprise or (b) one
(1) year after the final termination of any Proceeding, including any appeal,
then pending in respect of which Indemnitee is granted rights of indemnification
or advancement hereunder and of any proceeding, including any appeal, commenced
by Indemnitee pursuant to Section 13 of this Agreement relating thereto. This
Agreement shall be binding upon the Corporation and its successors and assigns
and shall inure to the benefit of Indemnitee and his heirs, executors and
administrators. The Corporation shall require and cause any successor, and any
direct or indirect parent of any successor, whether direct or indirect by
purchase, merger,

-11-

--------------------------------------------------------------------------------



consolidation or otherwise, to all, substantially all or a substantial part, of
the business and/or assets of the Corporation, by written agreement in form and
substance satisfactory to the Indemnitee, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Corporation would be required to perform if no such succession had taken place.
Section 16.    Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.


Section 17.    Enforcement.


(a)    The Corporation expressly confirms and agrees that it has entered into
this Agreement and assumed the obligations imposed on it hereby in order to
induce Indemnitee to serve as a director, officer, employee or agent of the
Corporation, and the Corporation acknowledges that Indemnitee is relying upon
this Agreement in serving as a director, officer, employee or agent of the
Corporation. Subject to Section 15 of this Agreement, this Agreement shall
continue in force after Indemnitee has ceased to serve as a director, officer,
employee or agent of the Corporation and will continue to provide coverage, to
the extent provided for in this Agreement, for matters that occurred while
Indemnitee served as a director, officer, employee or agent of the Corporation.
(b)    This Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral, written and implied, between the parties
hereto with respect to the subject matter hereof; provided, however, that this
Agreement is a supplement to and in furtherance of the Bylaws, any resolution of
the Board providing for indemnification and applicable law, and shall not be
deemed a substitute therefor, nor to diminish or abrogate any rights of
Indemnitee thereunder.
Section 18.    Modification and Waiver. No supplement, modification or
amendment, or waiver of any provision, of this Agreement shall be binding unless
executed in writing by the parties thereto. No waiver of any of the provisions
of this Agreement shall be deemed or shall constitute a waiver of any other
provisions of this Agreement nor shall any waiver constitute a continuing
waiver.


Section 19.    Notice by Indemnitee. Indemnitee agrees to promptly notify the
Corporation in writing upon being served with any summons, citation, subpoena,
complaint,

-12-

--------------------------------------------------------------------------------



indictment, information or other document relating to any Proceeding or matter
which may be subject to indemnification or advancement as provided hereunder.
The failure of Indemnitee to so notify the Corporation shall not relieve the
Corporation of any obligation which it may have to the Indemnitee under this
Agreement or otherwise.


Section 20.    Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given if (a) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, (b) mailed by certified
or registered mail with postage prepaid, on the third business day after the
date on which it is so mailed, (c) mailed by reputable overnight courier and
receipted for by the party to whom said notice or other communication shall have
been directed or (d) sent by facsimile transmission, with receipt of oral or
written confirmation that such transmission has been received:


(a)    If to Indemnitee, at the address indicated on the signature page of this
Agreement, or such other address as Indemnitee shall provide to the Corporation.


(b)
If to the Corporation to:



ONEOK, Inc.
100 W. Fifth Street
Tulsa, Oklahoma 74103
Attn: General Counsel
Facsimile: (918) 588-7971


or to any other address as may have been furnished to Indemnitee by the
Corporation.
Section 21.    Contribution. To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Corporation, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any Proceeding, in such
proportion as is deemed fair and reasonable in light of all of the circumstances
in order to reflect (i) the relative benefits received by the Corporation and
Indemnitee in connection with the event(s) and/or transaction(s) giving rise to
such Proceeding; and/or (ii) the relative fault of the Corporation (and its
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transaction(s).
Section 22.    Applicable Law and Consent to Jurisdiction. This Agreement and
the legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Oklahoma, without regard
to its conflict of laws rules. Except with respect to any arbitration commenced
by Indemnitee pursuant to Section 13(a) of this Agreement, the Corporation and
Indemnitee hereby irrevocably and unconditionally (i) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the Oklahoma Court, and not in any other state or federal court in the
United States of America or any court in any other country, (ii) consent to
submit to the exclusive jurisdiction of the Oklahoma Court for purposes of any
action or proceeding arising out of or in

-13-

--------------------------------------------------------------------------------



connection with this Agreement, (iii) consent to service of process at such
address set forth in Section 20 of this Agreement with the same legal force and
validity as if served upon such party personally within the State of Oklahoma,
(iv) waive any objection to the laying of venue of any such action or proceeding
in the Oklahoma Court, and (v) waive, and agree not to plead or to make, any
claim that any such action or proceeding brought in the Oklahoma Court has been
brought in an improper or inconvenient forum.
Section 23.    Identical Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
Only one such counterpart signed by the party against whom enforceability is
sought needs to be produced to evidence the existence of this Agreement.
Section 24.    Miscellaneous. The headings of the paragraphs of this Agreement
are inserted for convenience only and shall not be deemed to constitute part of
this Agreement or to affect the construction thereof.
[signature page follows]



-14-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.


CORPORATION:


ONEOK, INC.






 
By:
 
 
 
 
Name:
Terry K. Spencer
 
 
Title:
President and Chief Executive Officer





INDEMNITEE:




 
By:
 
 
 
 
Name:
 
 
 
Address:
 








-15-